Citation Nr: 1722724	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-12 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a kidney disability, to include chronic kidney stones, to include as secondary to service-connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1966 to January 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In his April 2013 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing.  However, in a March 2017 statement, the Veteran withdrew his request for a hearing in writing.


REMAND

The Board finds that additional development is required before the issue of entitlement to service connection for a kidney disability is decided.  

The Veteran has asserted that he has a kidney disability that was caused or chronically worsened by his service-connected DM.  A review of the record shows that the Veteran was afforded a VA genitourinary VA examination in February 2011.  At that time, the Veteran was diagnosed with transient kidney injury due to medication.  The examiner noted that the disability was not caused by, or the result of the Veteran's DM.  However, the examiner did not provide an opinion as to whether the Veteran's kidney disability was aggravated by his service-connected DM.  Therefore, the opinion provided is incomplete and is not adequate to serve as the basis of a denial of entitlement to service connection.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present kidney disability.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the etiology of any currently present kidney disability.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies must be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present kidney disability was caused or chronically worsened by the Veteran's service-connected DM, to specifically include any treatment for such.

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination and opinion report comports with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




